DETAILED ACTION
This office action is in response to the communication received on 07/27/2020 concerning application no. 16/939,218 filed on 07/27/2020.
Claims 1-16 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 1, line 12-13, contains a contingent limitation by reciting “if the location of the central beam changes”. According to MPEP 2111.04, “The broadest reasonable interpretation of a method (or process) claim having contingent limitation requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”
Therefore, the claim element starting with “if the location…” and ending the “…perpendicular to the central beam” is not required to be performed. Furthermore, the use of changed MR image sets is not required in the dependent claims as that is only calculated if the central beam location is changed.
Similar conditional language is present in independent claims 15 (Lines 12-13) and 16 (Lines 14-15).
Claim 2, line 3, contains a contingent limitation by reciting “if the location of the central beam changes”. According to MPEP 2111.04, “The broadest reasonable interpretation of a method (or process) claim having contingent limitation requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”
Therefore, the claim element starting with “if the location…” and ending the “…perpendicular to the central beam” is not required to be performed. 
Claim 5, line 2, contains a contingent limitation by reciting “in the event of”. According to MPEP 2111.04, “The broadest reasonable interpretation of a method (or process) claim having contingent limitation requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”
Therefore, the claim element starting with “in the event of…” and ending the “…deformed three-dimensional MR volume data set” is not required to be performed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Line 11, recites “an MR image data set”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “MR image data set” is the same as the “MR signals” established in line 3 or is a separate and distinct feature.
For purposes of examination, the Office is considering the MR signals to be the same as the MR image data.

Claim 2 is indefinite for the following reasons:
Lines 1-2, recites “the changed MR image data set is an MR image data set that is recorded in a volume during the irradiation of the subject”. This claim element is indefinite. It is unclear if the claim element is attempting to state if the changed MR image data set is the same as the MR image data set established in claim 1 or is attempting to state that the changed MR image data set is a second different MR image data set. If it is the first interpretation, it is further unclear as it conflicts with claim 1 which establishes that the changed MR image data set is different from the MR image data set. 
For purposes of examination, the Office is considering the changed MR image data set to be a volumetric data set that is different from the MR image data set in claim 1.
Line 2, recites “a volume”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “volume” is the same as the “target volume” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the volume to be the target volume.

Claim 6 is indefinite for the following reasons:
Line 2, recite “an organ”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “organ” is the same as the “target volume” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the organ to be the target volume.

Claim 7 is indefinite for the following reasons:
Lines 1-3, recite “wherein the MR image data set…perpendicular to the central beam”. This claim element is indefinite. It is unclear if the claim is attempting to establish the each data set has a plurality of two-dimensional slices or is attempting to establish that the totality of the MR image data set and changed MR image data set provides the 
For purposes of examination, the Office is considering the totality of the MR image data set and changed MR image data set provides the plurality of 2D slices.

Claim 9, is indefinite for the following reasons:
Lines 3-4, recite “defined anatomical regions”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “defined anatomical regions” is the same as the “target volume” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the defined anatomical regions to be the same as the target volume.

Claim 13 is indefinite for the following reasons:
Lines 8-9, recite “a deformation”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what deformation is being referred to. The deformation could be of the 3D MR volume data set, the transformation of movement, or the target volume. 
For purposes of examination, the Office is considering the deformation to be of the transformation of movement.

Claim 15 is indefinite for the following reasons:
Line 12, recites “an MR image data set”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “MR image data set” is the same as the “MR signals” established in line 5 or is a separate and distinct feature.
For purposes of examination, the Office is considering the MR signals to be the same as the MR image data.

Claim 16 is indefinite for the following reasons:
Line 13, recites “an MR image data set”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “MR image data set” is the same as the “MR signals” established in line 6 or is a separate and distinct feature.
For purposes of examination, the Office is considering the MR signals to be the same as the MR image data.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 10-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a method for controlling a combined system comprising a radiation therapy apparatus and a magnetic resonance (MR) imaging apparatus and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitations “determining, via the combined system, movement information of the subject”, “continuously determining, via the combined system, a location of the central beam relative to the subject”, “calculating, via the combined system, an MR image data set that is positioned substantially perpendicular to the central beam and, if the location of the central beam changes, calculating a changed MR image data set that is substantially perpendicular to the central beam”, “wherein the MR image data set and the changed MR image data set 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the determination of movement of a patient, determining a location of irradiation, calculating image data that is perpendicular to the location of the data set, and the identification of image data based on movement information and volume data prior to irradiation. The determination of image data that is perpendicular to the central beam can be performed by the human mind as the size of the beam would match 1:1 only on image data that is perpendicular to the beam. Images with oblique irradiation would have irradiation areas that are wider/longer than the actual width of the beam. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “acquiring, via the combined system, MR signals from a subject during irradiation of the subject with a radiation beam having a central beam; and acquiring, via the combined system, a three-dimensional MR volume data set prior to the irradiation of the subject, the three-dimensional MR volume data set containing a target volume for irradiation with the radiation beam”. The acquisition of MR signals during irradiation with a central beam and acquisition of 3D volume data prior to irradiation is a form of a pre-solution insignificant activity as it is mere data collection. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 1 is ineligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite method and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein, if the location of the central beam changes, calculating the changed MR image data set such that a changed volume of the changed MR image data set lies perpendicular to the central beam”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the determination of an MR image data set that is perpendicular to a changing central beam. The determination of image data that is perpendicular to the central beam can be performed by the human mind as the size of the beam would match 1:1 only on image data that is perpendicular to the beam. Images with oblique irradiation would have irradiation areas that are wider/longer than the actual width of the beam. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “wherein the changed MR image data set is an MR image data set that is recorded in a volume during the irradiation of the subject”. The acquisition of MR image data that is volumetric and collected during irradiation is a form of a pre-solution insignificant activity as it is mere data collection.  
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the 


Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite method and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein calculating the MR image data set comprises calculating the MR image data set so as to at least partially contain the target volume for irradiation with the radiation beam”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the calculation of MR image data so at least part of the target volume is irradiated with the radiation beam. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 3 is ineligible.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a method and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “calculating a transformation of movement between the recording of the three-dimensional MR volume data set and the calculation of the MR image data set from a comparison between the three-dimensional MR volume data set and the MR image data set" and "calculating a deformed three-dimensional MR volume data set by applying the transformation to the three-dimensional MR volume data set”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the calculation of the transformation of a movement between 3D image data sets and MR data sets. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 4 is ineligible.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a method and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “in the event of a changed location of the central beam, calculating each of (i) the transformation of the movement between the recording of the three-dimensional MR volume data set and the calculation of the MR image data set, and (ii) the deformed three-dimensional MR volume data set”. 

Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 5 is ineligible.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a method and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “determining a position of an organ in the subject, wherein the MR image data set is calculated such that the organ is contained at least partially within the MR image data set”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the determination of a position of an organ within the MR image data set. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 6 is ineligible.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 7 recites the following elements: “wherein the MR image data set and the changed MR image data set are recorded in a plurality of two-dimensional slices that lie perpendicular to the central beam”. This claim element is a mere recording step of multiple 2D slices that correspond the MR image data set and the changed MR data set which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 7 is ineligible.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 8 recites the following elements: “using the MR image data set to determine a radiation dose for irradiation in predetermined regions of the subject”. This claim element is a mere determination step of irradiation dosage which amounts to a post-solution insignificant activity. This post -solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 8 is ineligible.
	
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite method and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “determining the location of the central beam using control data, with which the location of the central beam is controlled by the radiation therapy apparatus”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the determination of the location of a ventral beam of a radiation therapy system. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 10 is ineligible.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 10 rejection.
Claim 11 recites the following elements: “wherein the act of continuously determining the location of the central beam relative to the subject comprises continuously determining the location of the central beam using image data acquired by a camera”. This claim element is a mere location determination step which amounts to a pre-solution insignificant activity. This pre-solution insignificant 

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite method and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein the act of continuously determining the location of the central beam relative to the subject comprises continuously determining the location of the central beam using defined markings that occupy a defined location relative to the central beam in MR image data”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to determination of a location of a beam relative to a defined marking. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 12 is ineligible.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite method and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “calculating a transformation the movement between the recording of the three- dimensional MR volume data set and the calculation of the MR image data set from a comparison between the three-dimensional MR volume data set and the movement information of the subject”, “calculating a deformed three-dimensional MR volume data set by applying the transformation to the three-dimensional MR volume data set”, and “calculating a deformed MR image data set from the MR image data set and a deformation”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the calculation of the movement between the recording of a three-dimensional image data set and MR data sets and calculating the deformation of the data sets. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 13 is ineligible.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite method and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein the act of calculating the deformed three-dimensional volume data set comprises: calculating the deformed three-dimensional volume data set using the deformed MR image data set and the three-dimensional MR volume data set”. 

Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “wherein the deformed MR image data set contains a plurality of two-dimensional slices”. Data collection of multiple 2D slices is a form of an pre-solution insignificant pre-solution activity. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 14 is ineligible.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite combined system therapy and imaging system and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “determine movement information of the subject”, “continuously determine a location of the central beam relative to the subject”, “calculate an MR image data set that is positioned substantially perpendicular to the central beam and, if the location of the central beam changes, to calculate a changed MR image data set that is 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the determination of movement of a patient, determining a location of irradiation, calculating image data that is perpendicular to the location of the data set, and the identification of image data based on movement information and volume data prior to irradiation. The determination of image data that is perpendicular to the central beam can be performed by the human mind as the size of the beam would match 1:1 only on image data that is perpendicular to the beam. Images with oblique irradiation would have irradiation areas that are wider/longer than the actual width of the beam. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “a radiation therapy apparatus; a magnetic resonance (MR) imaging apparatus; and a control computer”, and “operate the combined system to acquire MR signals from a subject during irradiation of the subject with a radiation beam having a central beam” and “operate the MR imaging apparatus to acquire a three-dimensional MR volume data set prior to the irradiation of the subject, the three-dimensional MR volume data set containing a target volume for irradiation with the radiation beam”. The acquisition of MR signals during irradiation with a central beam and acquisition of 3D volume data prior to irradiation is a form of a pre-solution insignificant activity as it is mere data collection. The presence of a radiation therapy apparatus, magnetic resonance imaging apparatus, and the control computer for not integrate the judicial exception into a practical application and are merely used to implement the judicial exception.

Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 15 is ineligible.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite non-transitory, computer-readable data storage medium encoded with programming instructions and being loaded into a computer system of a combined system comprising a radiation therapy apparatus and a magnetic resonance (MR) imaging apparatus and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “determine movement information of the subject”, “continuously determine a location of the central beam relative to the subject”, “calculate an MR image data set that is positioned substantially perpendicular to the central beam and, if the location of the central beam changes, calculate a changed MR image data set that is substantially perpendicular to the central beam”, and “wherein the MR image data set and the changed MR data set are calculated independently of movement of the central beam using (i) the movement information, and (ii) the three-dimensional MR volume data set of the subject recorded prior to the irradiation”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the determination of movement of a patient, determining a location of irradiation, calculating image data that is perpendicular to the location of the data set, and the identification of image data based on movement 
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “computer system of a combined system comprising a radiation therapy apparatus and a magnetic resonance (MR) imaging apparatus”, “operate the combined system to acquire MR signals from a subject during irradiation of the subject with a radiation beam having a central beam”, and “operate the MR imaging apparatus to acquire a three-dimensional MR volume data set prior to the irradiation of the subject, the three-dimensional MR volume data set containing a 10target volume for irradiation with the radiation beam”. The acquisition of MR signals during irradiation with a central beam and acquisition of 3D volume data prior to irradiation is a form of a pre-solution insignificant activity as it is mere data collection. The presence of a radiation therapy apparatus, magnetic resonance imaging apparatus, and the control computer for not integrate the judicial exception into a practical application and are merely used to implement the judicial exception.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 16 is ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Berbeci et al. (PGPUB No. US 2017/0050051) in view of Overweg (PGPUB No. US 2015/0209600).

Regarding claim 1, Berbeci teaches the method for controlling a combined system comprising a radiation therapy apparatus and a magnetic resonance (MR) imaging apparatus, the method comprising: 
acquiring, via the combined system, MR signals from a subject during irradiation of the subject with a radiation beam having a central beam (Abstract teaches that the system operates in real time for treatment. This includes the treatment imaging. Paragraph 0024 teaches that the images can be done with a magnetic resonance imaging system. It is used to determine true three-dimensional positions and extent of targeted diseased tissues relative to adjacent critical structures or objects at risk. Paragraph 0023 teaches that LINAC is used for treatment of the subject. See Fig. 1);
acquiring, via the combined system, a three-dimensional MR volume data set prior to the irradiation of the subject, the three-dimensional MR volume data set containing a target volume for irradiation with the radiation beam (Paragraph 0027 teaches that 4D MRI images are used to determine a treatment plan for an internal target volume. This is done in pre-treatment imaging. Fig. 2 shows that the image collection step 202 happens right after the start. Paragraph 0022 teaches that the treatment is done the radiation delivery. Paragraph 0024 teaches that the imaging is done to determine three-dimensional positions and the extent of targeted diseased tissues);
determining, via the combined system, movement information of the subject (Paragraph 0027 teaches that the plans that are generated for imaging take into account intra-fractional motion, such as respiration motion, of target and critical structures. Fig. 1 shows a subject 22);
continuously determining, via the combined system, a location of the central beam relative to the subject (Abstract teaches that the system is able to conduct real-time treatment margin adaptation and is able to perform beam tracking. The treatment is done on patient tumor tissue); and
wherein the MR image data set and the changed MR image data set are calculated independently of movement of the central beam using (i) the movement information, and (ii) the three-dimensional MR volume data set acquired prior to the irradiation of the subject (Fig. 2 shows that after the utilization of the treatment plan in step 214, the image data is acquired again in step 202. Paragraph 0027 teaches that 4D MRI images are used to determine a treatment plan for an internal target volume. Fig. 2 shows that the image collection step 202 happens right after the start. Paragraph 0022 teaches that the treatment is done with radiation delivery. Paragraph 0027 teaches that the plans that are generated for imaging take into account intra-fractional motion, such as respiration motion, of target and critical structures. Respiration is motion that is independent of radiation applied to it. Paragraph 0026 teaches that the system is able to compare the visual coverage with the plan quality. Paragraph 0028 teaches that the treatment plans are compared to one another as well. Abstract teaches that this system operates in real-time).
However, Berbeci is silent regarding a method, 
calculating, via the combined system, an MR image data set that is positioned substantially perpendicular to the central beam and, if the location of the central beam changes, calculating a changed MR image data set that is substantially perpendicular to the central beam.
In an analogous imaging field of endeavor, regarding MRI and radiation treatment, Overweg teaches a method, 
Paragraph 0025 teaches that a plane in the volume of interest is identified and it is perpendicular to the LINAC beam in step 82 of the flowchart, as seen in Fig. 2.  Fig. 2 shows that a flow chart where the step 96 feeds back into step 80. As the, step 96 teaches that the gantry changes position, the beam position changes. Step 80 teaches that the position and/or angle of the LINAC beam is determined. After the feedback, step 82 identifies another plane that is perpendicular to the LINAC beam. The description of the flowchart is in paragraphs 0025-0026. Paragraph 0005 teaches that this plane is obtained by the MR scanner).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Berbeci with Overweg’s teaching of the calculating the change in MR data information such that the beam is kept perpendicular to the data set. This modified method would allow for the user to image with improved patient motion monitoring during radiation therapy, using magnetic resonance imaging (Paragraph 0015 of Overweg). Furthermore, this is able to minimize distortion in the transverse plane, phase encoding is performed in two orthogonal directions within the plane, and frequency encoding is performed in the read-out direction (Paragraph 0015 of Overweg).

Regarding claim 2, modified Berbeci teaches the method in claim 1, as discussed above.
	However, Berbeci is silent regarding a method, wherein the changed MR image data set is an MR image data set that is recorded in a volume during the irradiation of the subject, and 
wherein, if the location of the central beam changes, calculating the changed MR image data set such that a changed volume of the changed MR image data set lies perpendicular to the central beam.
In an analogous imaging field of endeavor, regarding MRI and radiation treatment, Overweg teaches a method, wherein the changed MR image data set is an MR image data set that is recorded in a volume during the irradiation of the subject (Paragraph 0025 teaches that the motion of the organ at risk (OAR) and/or the volume of interest (VOI) are having the motion tracked during the treatment of the target with a LINAC beam. Paragraph 0025 teaches that a plane in the volume of interest is identified and it is perpendicular to the LINAC beam in step 82 of the flowchart, as seen in Fig. 2. Step 80 teaches that the position and/or angle of the LINAC beam is determined. After the feedback, step 82 identifies another plane that is perpendicular to the LINAC beam. The description of the flowchart is in paragraphs 0025-0026. Paragraph 0005 teaches that this plane is obtained by the MR scanner), and 
wherein, if the location of the central beam changes, calculating the changed MR image data set such that a changed volume of the changed MR image data set lies perpendicular to the central beam (Paragraph 0016 teaches that the image data is obtained with a  magnetic resonance scanner. Paragraph 0025 teaches that a volume of interest is monitored. Paragraph 0025 teaches that a plane in the volume of interest is identified and it is perpendicular to the LINAC beam in step 82 of the flowchart, as seen in Fig. 2. Fig. 2 shows that a flow chart where the step 96 feeds back into step 80. As the, step 96 teaches that the gantry changes position, the beam position changes. Step 80 teaches that the position and/or angle of the LINAC beam is determined. After the feedback, step 82 identifies another plane that is perpendicular to the LINAC beam. The description of the flowchart is in paragraphs 0025-0026. Paragraph 0005 teaches that this plane is obtained by the MR scanner).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Berbeci with Overweg’s teaching of the calculation of image data during the irradiation of a target such that it remains perpendicular to the irradiation beam. This modified method would allow for the user to image with improved patient motion monitoring during radiation therapy, using magnetic resonance imaging (Paragraph 0015 of Overweg). Furthermore, this is able to minimize distortion in the transverse plane, phase encoding is performed in two orthogonal directions within the plane, and frequency encoding is performed in the read-out direction (Paragraph 0015 of Overweg).


	Berbeci further teaches a method, wherein calculating the MR image data set comprises calculating the MR image data set so as to at least partially contain the target volume for irradiation with the radiation beam (Fig. 2 shows that after the utilization of the treatment plan in step 214, the image data is acquired again in step 202. Paragraph 0027 teaches that 4D MRI images are used to determine a treatment plan for an internal target volume. Fig. 3 shows the internal target volume that is being imaged and tracked).

Regarding claim 6, modified Berbeci teaches the method in claim 1, as discussed above.
Berbeci further teaches a method, comprising: 
determining a position of an organ in the subject, wherein the MR image data set is calculated such that the organ is contained at least partially within the MR image data set (Paragraph 0027 teaches that 4D MRI images are used to determine the treatment plan for the internal target volume. Fig. 3 shows the ITV that is being imaged and tracked).
Alternatively, in an analogous imaging field of endeavor, regarding MRI and radiation treatment, Overweg teaches a method, comprising: 
determining a position of an organ in the subject, wherein the MR image data set is calculated such that the organ is contained at least partially within the MR image data set (Paragraph 0025 teaches that the motion of the OAR and the VOI are tracked. The plane with the VOI that is perpendicular to the LINAC beam is identified).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Berbeci with Overweg’s teaching of determining the position of an organ such that it is within an MRI dataset. This modified method would allow for the user to image with improved patient motion monitoring during radiation therapy, using magnetic resonance imaging (Paragraph 0015 of Overweg). Furthermore, this is able to minimize distortion in the transverse plane, 

Regarding claim 7, modified Berbeci teaches the method in claim 1, as discussed above.
	However, Berbeci is silent regarding a method, wherein the MR image data set and the changed MR image data set are recorded in a plurality of two-dimensional slices that lie perpendicular to the central beam.
	In an analogous imaging field of endeavor, regarding MRI and radiation treatment, Overweg teaches a method, wherein the MR image data set and the changed MR image data set are recorded in a plurality of two-dimensional slices that lie perpendicular to the central beam (Paragraph 0025 teaches that a plane in the volume of interest is identified and it is perpendicular to the LINAC beam in step 82 of the flowchart, as seen in Fig. 2.  Fig. 2 shows that a flow chart where the step 96 feeds back into step 80. As the, step 96 teaches that the gantry changes position, the beam position changes. Step 80 teaches that the position and/or angle of the LINAC beam is determined. After the feedback, step 82 identifies another plane that is perpendicular to the LINAC beam. The description of the flowchart is in paragraphs 0025-0026. Paragraph 0005 teaches that this plane is obtained by the MR scanner).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Berbeci with Overweg’s teaching of the acquisition of a plurality of planes that are perpendicular to the LINAC beams. This modified method would allow for the user to image with improved patient motion monitoring during radiation therapy, using magnetic resonance imaging (Paragraph 0015 of Overweg). Furthermore, this is able to minimize distortion in the transverse plane, phase encoding is performed in two orthogonal directions within the plane, and frequency encoding is performed in the read-out direction (Paragraph 0015 of Overweg).

Regarding claim 8, Berbeci teaches the method in claim 1, as discussed above.

using the MR image data set to determine a radiation dose for irradiation in predetermined regions of the subject.
	In an analogous imaging field of endeavor, regarding MRI and radiation treatment, Overweg teaches a method, comprising: 
using the MR image data set to determine a radiation dose for irradiation in predetermined regions of the subject (Paragraph 0020 teaches that the radiation dosage applied on the tumor and the other tissues is determined with the image information).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Berbeci with Overweg’s teaching of the determination of radiation dosage with MRI image information. This modified method would allow for the user to image with improved patient motion monitoring during radiation therapy, using magnetic resonance imaging (Paragraph 0015 of Overweg). Furthermore, this is able to minimize distortion in the transverse plane, phase encoding is performed in two orthogonal directions within the plane, and frequency encoding is performed in the read-out direction (Paragraph 0015 of Overweg).

Regarding claim 10, Berbeci teaches the method in claim 1, as discussed above.
However, Berbeci is silent regarding a method, comprising: 
determining the location of the central beam using control data, with which the location of the central beam is controlled by the radiation therapy apparatus.
In an analogous imaging field of endeavor, regarding MRI and radiation treatment, Overweg teaches a method, comprising: 
determining the location of the central beam using control data, with which the location of the central beam is controlled by the radiation therapy apparatus (Paragraph 0026 teaches that the beam direction of the LINAC beam is controlled in real-time with a collimator of the LINAC system. The beam can also be shut off for gantry rotation).


Regarding claim 15, Berbeci teaches a combined system therapy and imaging system, comprising:
a radiation therapy apparatus (LINAC 14); 
a magnetic resonance (MR) imaging apparatus (MRI system in paragraph 0024); 
a control computer (Processor and display in Fig. 1) configured to: 
operate the combined system to acquire MR signals from a subject during irradiation of the subject with a radiation beam having a central beam (Abstract teaches that the system operates in real time for treatment. This includes the treatment imaging. Paragraph 0024 teaches that the images can be done with a magnetic resonance imaging system. It is used to determine true three-dimensional positions and extent of targeted diseased tissues relative to adjacent critical structures or objects at risk. Paragraph 0023 teaches that LINAC is used for treatment of the subject. See Fig. 1);
operate the MR imaging apparatus to acquire a three-dimensional MR volume data set prior to the irradiation of the subject, the three-dimensional MR volume data set containing a target volume for irradiation with the radiation beam (Paragraph 0027 teaches that 4D MRI images are used to determine a treatment plan for an internal target volume. This is done in pre-treatment imaging. Fig. 2 shows that the image collection step 202 happens right after the start. Paragraph 0022 teaches that the treatment is done the radiation delivery. Paragraph 0024 teaches that the imaging is done to determine three-dimensional positions and the extent of targeted diseased tissues);
determine movement information of the subject (Paragraph 0027 teaches that the plans that are generated for imaging take into account intra-fractional motion, such as respiration motion, of target and critical structures. Fig. 1 shows a subject 22);
continuously determine a location of the central beam relative to the subject (Abstract teaches that the system is able to conduct real-time treatment margin adaptation and is able to perform beam tracking. The treatment is done on patient tumor tissue); and
wherein the MR image data set and the changed MR data set are calculated independently of movement of the central beam using (i) the movement information, and (ii) the three-dimensional MR volume data set of the subject recorded prior to the irradiation (Fig. 2 shows that after the utilization of the treatment plan in step 214, the image data is acquired again in step 202. Paragraph 0027 teaches that 4D MRI images are used to determine a treatment plan for an internal target volume. Fig. 2 shows that the image collection step 202 happens right after the start. Paragraph 0022 teaches that the treatment is done with radiation delivery. Paragraph 0027 teaches that the plans that are generated for imaging take into account intra-fractional motion, such as respiration motion, of target and critical structures. Respiration is motion that is independent of radiation applied to it. Paragraph 0026 teaches that the system is able to compare the visual coverage with the plan quality. Paragraph 0028 teaches that the treatment plans are compared to one another as well. Abstract teaches that this system operates in real-time).
	However, Berbeci is silent regarding a system,
calculate an MR image data set that is positioned substantially perpendicular to the central beam and, if the location of the central beam changes, to calculate a changed MR image data set that is substantially perpendicular to the central beam.
	In an analogous imaging field of endeavor, regarding MRI and radiation treatment, Overweg teaches a system, 
Paragraph 0025 teaches that a plane in the volume of interest is identified and it is perpendicular to the LINAC beam in step 82 of the flowchart, as seen in Fig. 2.  Fig. 2 shows that a flow chart where the step 96 feeds back into step 80. As the, step 96 teaches that the gantry changes position, the beam position changes. Step 80 teaches that the position and/or angle of the LINAC beam is determined. After the feedback, step 82 identifies another plane that is perpendicular to the LINAC beam. The description of the flowchart is in paragraphs 0025-0026. Paragraph 0005 teaches that this plane is obtained by the MR scanner).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Berbeci with Overweg’s teaching of calculating the change in MR data information such that the beam is kept perpendicular to the data set. This modified system would allow for the user to image with improved patient motion monitoring during radiation therapy, using magnetic resonance imaging (Paragraph 0015 of Overweg). Furthermore, this is able to minimize distortion in the transverse plane, phase encoding is performed in two orthogonal directions within the plane, and frequency encoding is performed in the read-out direction (Paragraph 0015 of Overweg).

Regarding claim 16, Berbeci teaches a non-transitory, computer-readable data storage medium encoded with programming instructions and being loaded into a computer system of a combined system comprising a radiation therapy apparatus and a magnetic resonance (MR) imaging apparatus, the programming instructions (Paragraph 0023 teaches the use of a LINAC system. Paragraph 0024 teaches the use of the MRI imaging system. Paragraph 0024 teaches that the image data is held in a data storage of the system. This is used for planning for treatment with irradiation. Fig. 1 shows the processor and the overall treatment system), when executed by the computer system, causing the computer system 5to: 
Abstract teaches that the system operates in real time for treatment. This includes the treatment imaging. Paragraph 0024 teaches that the images can be done with a magnetic resonance imaging system. It is used to determine true three-dimensional positions and extent of targeted diseased tissues relative to adjacent critical structures or objects at risk. Paragraph 0023 teaches that LINAC is used for treatment of the subject. See Fig. 1);
operate the MR imaging apparatus to acquire a three-dimensional MR volume data set prior to the irradiation of the subject, the three-dimensional MR volume data set containing a 10target volume for irradiation with the radiation beam (Paragraph 0027 teaches that 4D MRI images are used to determine a treatment plan for an internal target volume. This is done in pre-treatment imaging. Fig. 2 shows that the image collection step 202 happens right after the start. Paragraph 0022 teaches that the treatment is done the radiation delivery. Paragraph 0024 teaches that the imaging is done to determine three-dimensional positions and the extent of targeted diseased tissues);
determine movement information of the subject (Paragraph 0027 teaches that the plans that are generated for imaging take into account intra-fractional motion, such as respiration motion, of target and critical structures. Fig. 1 shows a subject 22);
continuously determine a location of the central beam relative to the subject (Abstract teaches that the system is able to conduct real-time treatment margin adaptation and is able to perform beam tracking. The treatment is done on patient tumor tissue); and
wherein the MR image data set and the changed MR data set are calculated independently of movement of the central beam using (i) the movement information, and (ii) the three-dimensional MR volume data set of the subject recorded prior to the irradiation (Fig. 2 shows that after the utilization of the treatment plan in step 214, the image data is acquired again in step 202. Paragraph 0027 teaches that 4D MRI images are used to determine a treatment plan for an internal target volume. Fig. 2 shows that the image collection step 202 happens right after the start. Paragraph 0022 teaches that the treatment is done with radiation delivery. Paragraph 0027 teaches that the plans that are generated for imaging take into account intra-fractional motion, such as respiration motion, of target and critical structures. Respiration is motion that is independent of radiation applied to it. Paragraph 0026 teaches that the system is able to compare the visual coverage with the plan quality. Paragraph 0028 teaches that the treatment plans are compared to one another as well. Abstract teaches that this system operates in real-time).
calculate an MR image data set that is positioned substantially perpendicular to the central beam and, if the location of the central beam changes, calculate a changed MR image data set that is substantially perpendicular to the central beam.	
	In an analogous imaging field of endeavor, regarding MRI and radiation treatment, Overweg teaches a non-transitory computer-readable storage medium, 
calculate an MR image data set that is positioned substantially perpendicular to the central beam and, if the location of the central beam changes, calculate a changed MR image data set that is substantially perpendicular to the central beam (Paragraph 0025 teaches that a plane in the volume of interest is identified and it is perpendicular to the LINAC beam in step 82 of the flowchart, as seen in Fig. 2.  Fig. 2 shows that a flow chart where the step 96 feeds back into step 80. As the, step 96 teaches that the gantry changes position, the beam position changes. Step 80 teaches that the position and/or angle of the LINAC beam is determined. After the feedback, step 82 identifies another plane that is perpendicular to the LINAC beam. The description of the flowchart is in paragraphs 0025-0026. Paragraph 0005 teaches that this plane is obtained by the MR scanner).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Berbeci with Overweg’s teaching of calculating the change in MR data information such that the beam is kept perpendicular to the data set. This modified apparatus would allow for the user to image with improved patient motion monitoring during radiation therapy, using magnetic resonance imaging (Paragraph 0015 of Overweg). Furthermore, this is able to minimize .

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Berbeci et al. (PGPUB No. US 2017/0050051) in view of Overweg (PGPUB No. US 2015/0209600) further in view of Hebert (PGPUB No. US 2017/0360325).

Regarding claim 4, modified Berbeci teaches the method in claim 1, as discussed above.
However, the combination of Berbeci and Overweg is silent regarding a method, calculating a transformation of movement between the recording of the three-dimensional MR volume data set and the calculation of the MR image data set from a comparison between the three-dimensional MR volume data set and the MR image data set; and 
calculating a deformed three-dimensional MR volume data set by applying the transformation to the three-dimensional MR volume data set.
In an analogous imaging field of endeavor, regarding the motion management of a MRI-LINAC system, Hebert teaches a method, comprising: 
calculating a transformation of movement between the recording of the three-dimensional MR volume data set and the calculation of the MR image data set from a comparison between the three-dimensional MR volume data set and the MR image data set (Paragraph 0029 teaches that block 204 extracts a first reference 3D image data volume. This reference 3D image data volume is then compared to a second image data volume and the difference is an indication of deformation. Paragraph 0029 teaches that the deformation is an indication of the movement of a calcification in a patient. Paragraphs 0030-0031 teach that the deformation can also account for movement like organ movement or deformation due to respiration); and 
calculating a deformed three-dimensional MR volume data set by applying the transformation to the three-dimensional MR volume data set (Paragraph 0049 teaches that a model, at steps 216 and 218, is generated that shows the 3D motion. This model includes a 2D PCA and a 3D PCA and is indicative of 3D motion. It should be noted that the PCA components are data sets that are analyzed. This 2D PCA is executed in steps 210 and 212 on 2D image data and the 3D PCA is executed in steps 204 and 206 on 3D image data volume).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Berbeci and Overweg with Hebert’s teaching of calculating a transformation of movement and the calculation of a deformed 3D dataset based on the transformation. This modified method would provide the user with fast and accurate 3D localization and tracking of targets (Paragraph 0008 of Hebert). Furthermore, this system provides better 3D motion prediction (Paragraph 0035 of Hebert).

Regarding claim 5, modified Berbeci teaches the method in claim 4, as discussed above.
	However, the combination of Berbeci and Overweg is silent regarding a method, comprising: 
in the event of a changed location of the central beam, calculating each of (i) the transformation of the movement between the recording of the three-dimensional MR volume data set and the calculation of the MR image data set, and (ii) the deformed three-dimensional MR volume data set.
	In an analogous imaging field of endeavor, regarding the motion management of a MRI-LINAC system, Hebert teaches a method, comprising: 
in the event of a changed location of the central beam, calculating each of (i) the transformation of the movement between the recording of the three-dimensional MR volume data set and the calculation of the MR image data set, and (ii) the deformed three-dimensional MR volume data set (Paragraph 0006 teaches that the patient organs are motion tracked while the beam is on and the motion is compensated to protect the OAR. Paragraph 0062 teaches that the radiation source moves based on a treatment plan. Paragraph 0027 teaches that the 3D motion is observed in real time to adapt radiation therapy with a treatment plan in real-time. Paragraph 0029 teaches that block 204 extracts a first reference 3D image data volume. This reference 3D image data volume is then compared to a second image data volume and the difference is an indication of deformation. Paragraph 0029 teaches that the deformation is an indication of the movement of a calcification in a patient. Paragraphs 0030-0031 teach that the deformation can also account for movement like organ movement or deformation due to respiration. Paragraph 0049 teaches that a model, at steps 216 and 218, is generated that shows the 3D motion. This model includes a 2D PCA and a 3D PCA and is indicative of 3D motion. It should be noted that the PCA components are data sets that are analyzed. This 2D PCA is executed in steps 210 and 212 on 2D image data and the 3D PCA is executed in steps 204 and 206 on 3D image data volume).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Berbeci and Overweg with Hebert’s teaching of transformation of movement and the datasets based on irradiation beam movement. This modified method would provide the user with fast and accurate 3D localization and tracking of targets (Paragraph 0008 of Hebert). Furthermore, this system provides better 3D motion prediction (Paragraph 0035 of Hebert).

Regarding claim 13, modified Berbeci teaches the method in claim 1, as discussed above.
However, the combination of Berbeci and Overweg is silent regarding a method, further comprising: 
calculating a transformation the movement between the recording of the three- dimensional MR volume data set and the calculation of the MR image data set from a comparison between the three-dimensional MR volume data set and the movement information of the subject; 
calculating a deformed three-dimensional MR volume data set by applying the transformation to the three-dimensional MR volume data set ; and 
calculating a deformed MR image data set from the MR image data set and a deformation.
	In an analogous imaging field of endeavor, regarding radiation dosage delivery, Hebert teaches a method, further comprising: 
Paragraph 0029 teaches that block 204 extracts a first reference 3D image data volume. This reference 3D image data volume is then compared to a second image data volume and the difference is an indication of deformation. Paragraph 0029 teaches that the deformation is an indication of the movement of a calcification in a patient. Paragraphs 0030-0031 teach that the deformation can also account for movement like organ movement or deformation due to respiration); 
calculating a deformed three-dimensional MR volume data set by applying the transformation to the three-dimensional MR volume data set (Paragraph 0049 teaches that a model, at steps 216 and 218, is generated that shows the 3D motion. This model includes a 2D PCA and a 3D PCA and is indicative of 3D motion. It should be noted that the PCA components are data sets that are analyzed. This 2D PCA is executed in steps 210 and 212 on 2D image data and the 3D PCA is executed in steps 204 and 206 on 3D image data volume); and 
calculating a deformed MR image data set from the MR image data set and a deformation (Paragraph 0049 teaches that a model, at steps 216 and 218, is generated that shows the 3D motion. This model includes a 2D PCA and a 3D PCA and is indicative of 3D motion. It should be noted that the PCA components are data sets that are analyzed. This 2D PCA is executed in steps 210 and 212 on 2D image data and the 3D PCA is executed in steps 204 and 206 on 3D image data volume. Paragraphs 0030-0031 teach that the deformation accounts for organ movement or deformation due to respiration).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Berbeci and Overweg with Hebert’s teaching of the calculation of deformed MR data, deformations, and transformations of movements. This modified method would provide the user with fast and accurate 3D localization and tracking of targets (Paragraph 

Regarding claim 14, modified Berbeci teaches the method in claim 13, as discussed above.
	However, the combination of Berbeci and Overweg is silent regarding a method, wherein the deformed MR image data set contains a plurality of two-dimensional slices, and 
wherein the act of calculating the deformed three-dimensional volume data set comprises: 
calculating the deformed three-dimensional volume data set using the deformed MR image data set and the three-dimensional MR volume data set.
In an analogous imaging field of endeavor, regarding radiation dosage delivery, Hebert teaches a method, wherein the deformed MR image data set contains a plurality of two-dimensional slices (Paragraph 0034 teaches that the motion field estimation is done with the identification of deformation of successive 2D image data), and 
wherein the act of calculating the deformed three-dimensional volume data set comprises: 
calculating the deformed three-dimensional volume data set using the deformed MR image data set and the three-dimensional MR volume data set (Paragraph 0049 teaches that a model, at steps 216 and 218, is generated that shows the 3D motion. This model includes a 2D PCA and a 3D PCA and is indicative of 3D motion. It should be noted that the PCA components are data sets that are analyzed. This 2D PCA is executed in steps 210 and 212 on 2D image data and the 3D PCA is executed in steps 204 and 206 on 3D image data volume. Paragraphs 0030-0031 teach that the deformation accounts for organ movement or deformation due to respiration).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Berbeci and Overweg with Hebert’s teaching of the determination of deformation in MRI data sets with a plurality of 2D slices. This modified method would provide the user with fast and accurate 3D localization and tracking of targets (Paragraph 0008 of Hebert). Furthermore, this system provides better 3D motion prediction (Paragraph 0035 of Hebert).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Berbeci et al. (PGPUB No. US 2017/0050051) in view of Overweg (PGPUB No. US 2015/0209600) further in view of Heuscher (PGPUB No. US 2010/0274120).

Regarding claim 9, modified Berbeciteaches the method in claim 8, as discussed above.
However, the combination of Berbeci and Overweg is silent regarding a method, comprising: 
using the determined radiation dose to control the irradiation; and 
automatically switching the irradiation off when a limit dose is exceeded in defined anatomical regions of the subject.
	In an analogous imaging field of endeavor, regarding radiation dosage delivery, Heuscher teaches a method, comprising: 
using the determined radiation dose to control the irradiation (Claim 8 teaches that the irradiation beam can be narrowed as the total irradiation dose approaches a defined upper limit); and 
automatically switching the irradiation off when a limit dose is exceeded in defined anatomical regions of the subject (Claim 8 teaches that the collimator controller can shut off the radiation transmission when the total radiation dosage approaches the upper limit that has been defined).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Berbeci and Overweg with Heuscher’s teaching of the control of radiation dosage with a determined limit and shutting it off when it exceeds the limit. This modified method would provide a user with minimized radiation dosage, reducing distraction to the operator, improved patient comfort, reduced peripheral interference, automatic image alignment, and reduced power usage (Paragraph 0008-0013 of Heuscher).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Berbeci et al. (PGPUB No. US 2017/0050051) in view of Overweg (PGPUB No. US 2015/0209600) further in view of Bani-Hashemi (PGPUB No. US 2013/0090547).


Regarding claim 11, modified Berbeciteaches the method in claim 10, as discussed above.
	However, the combination of Berbeci and Overweg is silent regarding a method, wherein the act of continuously determining the location of the central beam relative to the subject comprises continuously determining the location of the central beam using image data acquired by a camera.
	In an analogous imaging field of endeavor, regarding radiation dosage delivery planning, Bani-Hashemi teaches a method, wherein the act of continuously determining the location of the central beam relative to the subject comprises continuously determining the location of the central beam using image data acquired by a camera (Paragraphs 0037-0039 teach that the imaging device can have a CCD camera that is used to observe the radiation intensities at the various locations and observe the object over a period with multiple images).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Berbeci and Overweg with Bani-Hashemi’s teaching of monitoring the location of the central beam with a camera. This modified method would provide a user with the ability to image in an accurate manner with electron density determination and reducer attendant costs (Paragraph 0008-0009 of Bani-Hashemi).

Regarding claim 12, modified Berbeciteaches the method in claim 1, as discussed above.
	However, the combination of Berbeci and Overweg is silent regarding a method, wherein the act of continuously determining the location of the central beam relative to the subject comprises continuously determining the location of the central beam using defined markings that occupy a defined location relative to the central beam in MR image data.
Paragraph 0026 teaches that the patient skin is marked (eg. With tattoos) so that the isocenter of the treatment matches with the LINAC isocenter. Paragraph 0033 teaches that this markings are then referred to for image registration. Paragraph 0021 teaches that the MRI system is used to a generate image volumes).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Berbeci and Overweg with Bani-Hashemi’s teaching of the determination of a location of a central beam using defined markings. This modified method would provide a user with the ability to image in an accurate manner with electron density determination and reducer attendant costs (Paragraph 0008-0009 of Bani-Hashemi).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793